PLACEMENT AGENCY AGREEMENT

 

As of June 28, 2006

Brookstreet Securities Corporation

2361 Campus Drive, Suite 210

Irvine, California 92612

 

Ladies and Gentlemen:

Alchemy Enterprises, Ltd., a Nevada corporation (the “Company”), proposes to
offer for sale to “accredited investors,” in a private placement (the
“Offering”), up to 30,000,000 shares (the “Shares”) of the Company’s common
stock, par value $.001 per share (the “Common Stock”), with an aggregate value
of $10,500,000. The Shares will be offered pursuant to those terms and
conditions acceptable to you as reflected in the engagement letter, dated April
11, 2006, as amended or supplemented (the “Engagement Letter”). The Shares will
be offered on a “best efforts - all or none” basis as to the first 10,000,000
Shares offered (the “Minimum Offering”) and on a “best efforts” basis as to the
20,000,000 Shares offered and sold thereafter (the “Maximum Offering”), pursuant
to the Engagement Letter and related documents, in accordance with Section 4(2)
of the Securities Act of 1933, as amended (the “Securities Act”), and Regulation
D promulgated thereunder. The Company has also granted to Brookstreet Securities
Corporation (the “Placement Agent”) an option, subject to the closing of the
Maximum Offering, to be exercised within 60 days after the final Closing (as
such term is defined in Section 4(a) hereof), to sell up to 4,500,000 additional
Shares solely to cover over-subscriptions (the “Over-subscription Shares”), if
any.

Giving consideration to present market conditions, and assuming no adverse
changes in the business or prospects of the Company, it is contemplated that,
upon the sale of $6,000,000 in shares of Common Stock, the existing shareholders
of the Company will retain approximately 57% of the Company’s outstanding shares
of Common Stock. The Placement Agent may form a selling group of selected
dealers to offer and sell the Shares in the Offering.

The Offering will be accomplished pursuant to a confidential private placement
memorandum (the “Private Placement Memorandum”). The Private Placement
Memorandum, as it may be amended or supplemented from time to time, the form of
proposed subscription agreement between the Company and each subscriber (the
“Subscription Agreement”) and the other exhibits which are part of the Private
Placement Memorandum and/or the Subscription Agreement are collectively referred
to herein as the “Offering Documents.”

The Company will prepare and deliver to the Placement Agent a reasonable number
of copies of the Offering Documents in form and substance satisfactory to
counsel to the Placement Agent.

Each prospective investor subscribing to purchase Shares (a “Subscriber”) will
be required to deliver, among other things, a Subscription Agreement and a
confidential subscriber questionnaire (a “Questionnaire”) in the form to be
provided to offerees.

 

 


--------------------------------------------------------------------------------



 

 



 

1.

Appointment of Placement Agent.

(a)           You are hereby appointed exclusive Placement Agent, for the
purposes of assisting the Company in finding qualified Subscribers pursuant to
the Offering of the Company, for a term commencing as of June 28, 2006, the date
of the Private Placement Memorandum, and expiring 90 days from that date;
provided, however, that the expiration date of the term (the “Termination Date”)
may be extended for two successive 30-day periods thereafter by the Company or
the Placement Agent. The Company shall not solicit any other broker-dealers to
participate in the Offering and the Company will not sell any Shares directly to
the public without the Placement Agent’s prior consent.

(b)           Subject to the performance by the Company of all of its
obligations to be performed under this Agreement and to the completeness and
accuracy of all representations and warranties of the Company contained in this
Agreement, the Placement Agent hereby accepts such agency and agrees to use its
best efforts to assist the Company in finding qualified Subscribers pursuant to
the Offering described in the Offering Documents. It is understood that the
Placement Agent has no commitment to sell the Shares. The agency of the
Placement Agent hereunder is not terminable by the Company except upon
termination of the Offering Period.

(c)           Subscriptions for Shares shall be evidenced by the execution by
Subscribers of a Subscription Agreement. No Subscription Agreement shall be
effective unless and until it is accepted by the Company. Until the Closing, all
subscription funds received shall be held as described in the Subscription
Agreement and in Section 4(b) hereof. The Placement Agent shall not have any
obligation to independently verify the accuracy or completeness of any
information contained in any Subscription Agreement or the authenticity,
sufficiency or validity of any check delivered by any prospective investor in
payment for Shares.

2.            Representations and Warranties of the Company. The Company
represents and warrants to the Placement Agent as follows:

(a)           Securities Law Compliance. The Offering Documents conform in all
respects with the requirements of Section 4(2) of the Securities Act and
Regulation D promulgated thereunder and with the requirements of all other
published rules and regulations of the Securities and Exchange Commission (the
“Commission”) currently in effect relating to “private offerings” to “accredited
investors.” The Offering Documents, when read together as of their respective
dates, will not contain an untrue statement of a material fact or omit to state
any material fact necessary in order to make the statements therein, in light of
the circumstances in which they were made, not misleading. If at any time prior
to the Termination Date or other termination of this Agreement any event shall
occur as a result of which it might become necessary to amend or supplement the
Offering Documents so that they do not include any untrue statement of any
material fact or omit to state any material fact necessary in order to make the
statements therein, in the light of the circumstances then existing, not
misleading, the Company will promptly notify the Placement Agent and will supply
the Placement Agent with amendments or supplements correcting such statement or
omission. The Company will also provide the Placement Agent for delivery to all
offerees and purchasers and their representatives, if any, any information,
documents and instruments which the Placement Agent deems necessary to comply
with applicable state and federal law.

(b)           Organization. The Company is a corporation duly organized, validly
existing and in good standing under the laws of the State of Nevada and has all
requisite corporate power and authority to own and lease its properties, to
carry on its business as currently conducted and as

 

- 2 -

 

 


--------------------------------------------------------------------------------



 

proposed to be conducted, to execute and deliver this Agreement and to carry out
the transactions contemplated by this Agreement, and is duly licensed or
qualified to do business as a foreign corporation in each jurisdiction in which
the conduct of its business or ownership or leasing of its properties requires
it to be so qualified, except where the failure to be so qualified would not
have a material adverse effect on the business, financial condition or prospects
of the Company.

(c)           Capitalization. The authorized, issued and outstanding capital
stock of the Company prior to the consummation of the transactions contemplated
hereby is as set forth in the Offering Documents. All issued and outstanding
shares of the Company are validly issued, fully paid and nonassessable and have
not been issued in violation of the preemptive rights of any shareholder of the
Company. All prior sales of securities of the Company were either registered
under the Securities Act and applicable state securities laws or exempt from
such registration.

(d)           Warrants, Preemptive Rights, etc. Except for the warrants to
purchase shares of Common Stock to be issued to the Placement Agent or its
designees in consideration for acting as Placement Agent hereunder (the “Agent’s
Warrants”) and except as set forth in the Engagement Letter, including the
exhibits thereto, there are not, nor will there be immediately after the
Closing, any outstanding warrants, options, agreements, convertible securities,
preemptive rights to subscribe for or other commitments pursuant to which the
Company is, or may become, obligated to issue any shares of its capital stock or
other securities of the Company and this Offering will not cause any
anti-dilution adjustments to such securities or commitments except as reflected
in the Engagement Letter.

(e)           Subsidiaries and Investments. Except as stated in the Offering
Documents, the Company has no subsidiaries and the Company does not own,
directly or indirectly, any capital stock or other equity ownership or
proprietary interests in any other corporation, company, association, trust,
partnership, joint venture or other entity.

(f)           Financial Statements. The financial information contained in the
Offering Documents is accurate in all material respects (such financial
statements included as part of the Offering Documents are hereinafter referred
to collectively as the “Financial Statements”). The Financial Statements have
been prepared in conformity with generally accepted accounting principles
consistently applied and show all material liabilities, absolute or contingent,
of the Company required to be recorded thereon and present fairly the financial
position and results of operations of the Company as of the dates and for the
periods indicated.

(g)           National Security Legislation. Neither the sale of the Shares
hereunder nor its use of the proceeds thereof will violate the Trading with the
Enemy Act, as amended, or any of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or
any enabling legislation or executive order relating thereto. Without limiting
the foregoing, neither the Company nor any of its subsidiaries (a) is a person
whose property or interests in property are blocked pursuant to Section 1 of
Executive Order 13224 of September 23, 2001 Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism
(66 Fed. Reg. 49079 (2001)) or (b) engages in any dealings or transactions, or
be otherwise associated, with any such person. The Company and its subsidiaries
are in compliance with the USA Patriot Act of 2001 (signed into law October 26,
2001).

(h)           Absence of Changes. Except as set forth in the Offering Documents,
the Company has not incurred any liabilities or obligations, direct or
contingent, not in the ordinary course of business, or entered into any
transaction not in the ordinary course of business, which is material to the
business of the Company, and there has not been any change in the capital stock
of, or any incurrence of long-term debt by, the Company, or any issuance of
options, warrants or other rights to purchase the

 

- 3 -

 

 


--------------------------------------------------------------------------------



 

capital stock of the Company, or any adverse change or any development
involving, so far as the Company can now reasonably foresee, a prospective
adverse change in the condition (financial or otherwise), net worth, results of
operations, business, key personnel or properties which would be material to the
business or financial condition of the Company, and the Company has not become a
party to, and neither the business nor the property of the Company has become
the subject of, any litigation which if adversely determined would have a
material adverse affect, whether or not in the ordinary course of business.

(i)            Title. Except as set forth in the Offering Documents, the Company
has good and marketable title to all properties and assets owned by it, free and
clear of all liens, charges, encumbrances or restrictions, except such as are
not materially significant or important in relation to the Company’s business;
all of the material leases and subleases under which the Company is the lessor
or sublessor of properties or assets or under which the Company holds properties
or assets as lessee or sublessee are in full force and effect, and the Company
is not in default in any material respect with respect to any of the terms or
provisions of any of such leases or subleases, and no material claim has been
asserted by anyone adverse to rights of the Company as lessor, sublessor, lessee
or sublessee under any of the leases or subleases mentioned above, or affecting
or questioning the right of the Company to continued possession of the leased or
subleased premises or assets under any such lease or sublease. The Company owns
or leases all such properties as are necessary to its operations as now
conducted and to be conducted, as presently planned.

(j)            Patents, Trademarks, etc. The Company owns or possesses adequate
and enforceable rights to use all patents, patent applications, trademarks,
service marks, copyrights, trade secrets, processes, formulations, technology or
know-how used or proposed to be used in the conduct of its business as described
in the Offering Documents (collectively, “Proprietary Rights”). The Company has
not received any notice of any claims, nor does it have any knowledge of any
threatened claims, and knows of no facts which could form the basis of any
claim, asserted by any person to the effect that the sale or use of any product
or service now used or offered by the Company or proposed to be used or offered
by the Company infringes on any patents or infringes upon the use of any such
Proprietary Rights of another person and, to the best of the Company’s
knowledge, no others have infringed the Company’s Proprietary Rights.

(k)           Software. The current software of the Company (the “Software”) is
original and capable of copyright protection in the United States, and the
Company has complete rights to the ownership of such Software, including
possession of, or ready access to, the source code for such Software in its most
recent version. No part of any such Software is an imitation or copy of, or
infringes upon, the software of any other person or entity, or violates or
infringes upon any common law or statutory rights of any other person or entity,
including, without limitation, rights relating to defamation, contractual
rights, copyrights, trade secrets, and rights of privacy or publicity. The
Company has not sold, assigned, licensed, distributed or in any other way
disposed of or encumbered the Software, other than in the ordinary course of its
business. The Software, to the extent any part of it is licensed from any
third-party licensor or constitutes “off-the-shelf” software, is held by the
Company legitimately. The Company warrants that, to the best of the Company’s
knowledge, the Software is free from any significant software defect or
programming or documentation error, operates and runs in a reasonable and
efficient business manner, and conforms to its stated specifications. The
Company has no knowledge of the existence of any bugs or viruses with respect to
the Software which would have a material adverse effect on the condition
(financial or otherwise), earnings, operations, business or business prospects
of the Company.

(l)            Litigation. There is no material action, suit, investigation,
customer complaint, claim or proceeding at law or in equity by or before any
arbitrator, governmental

 

- 4 -

 

 


--------------------------------------------------------------------------------



 

instrumentality or other agency now pending or, to the knowledge of the Company,
threatened against the Company (or basis therefor known to the Company), the
adverse outcome of which could materially adversely affect the Company’s
business. The Company is not subject to any judgment, order, writ, injunction or
decree of any federal, state, municipal or other governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign which
could materially adversely affect the Company’s business or prospects.

(m)         Nondefaults; Noncontravention. The Company is not in violation of or
default under, nor will the execution and delivery of this Agreement or any of
the Offering Documents or consummation of the transactions contemplated herein
or therein result in a violation of or constitute a default in the performance
or observance of any obligation (i) under its Articles of Incorporation or its
By-laws, (ii) under any indenture, mortgage, deed of trust, material contract,
material purchase order or other material agreement or instrument to which the
Company is a party or by which it or its property is bound or affected or (iii)
with respect to any material order, writ, injunction or decree of any court or
any federal, state, municipal or other governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, and there exists
no condition, event or act which constitutes, nor which after notice, the lapse
of time or both, could constitute a default under any of the foregoing, which in
either case would have a material adverse effect on the business of the Company.

(n)           Taxes. The Company has filed all federal, state, local and foreign
tax returns which are required to be filed by it and all such returns are true
and correct in all material respects. The Company has paid all taxes pursuant to
such returns or pursuant to any assessments received by it or which it is
obligated to withhold from amounts owing to any employee, creditor or third
party. The Company has properly accrued all taxes required to be accrued. The
tax returns of the Company are not currently being audited by any state, local
or federal authorities. The Company has not waived any statute of limitations
with respect to taxes or agreed to any extension of time with respect to any tax
assessment or deficiency.

(o)           Compliance with Laws; Licenses, etc. The Company has not received
notice of any violation of or noncompliance with any federal, state, local or
foreign laws, ordinances, regulations and orders applicable to its business
which has not been cured, the violation of, or noncompliance with which, would
have a materially adverse effect on the business or operations of the Company.
The Company has all licenses and permits and other governmental certificates,
authorizations and approvals (collectively, “Licenses”) required by every
federal, state and local government or regulatory body for the operation of its
business as currently conducted and the use of its properties, except where the
failure to be licensed would not have a material adverse effect on the business
of the Company. The Licenses are in full force and effect and no violations are
or have been recorded in respect of any License and no proceeding is pending or,
to the knowledge of the Company, threatened to revoke or limit any thereof.

(p)           Authorization of Agreement, etc. This Agreement has been duly
executed and delivered by the Company and the execution, delivery and
performance by the Company of this Agreement and the Subscription Agreement and
other Offering Documents have been duly authorized by all requisite corporate
action by the Company and constitute the legal, valid and binding obligations of
the Company, enforceable in accordance with their respective terms.

(q)           Authorization of Shares. The issuance, sale and delivery of the
Shares and the Agent’s Warrants have been duly authorized by all requisite
corporate action of the Company and, when so issued, paid for and delivered,
will be validly issued, fully paid and nonassessable and, will not be subject to
preemptive or any other similar rights of the shareholders of the Company or
others which rights shall not have been waived prior to the Closing.

 

- 5 -

 

 


--------------------------------------------------------------------------------



 

 

(r)           Authorization of Reserved Shares. The issuance, sale and delivery
by the Company of the shares of Common Stock reserved for issuance upon exercise
of the Agent’s Warrants (the “Reserved Shares”) have been duly authorized by all
requisite corporate action of the Company. The Reserved Shares have been duly
reserved for issuance upon exercise of the Agent’s Warrants and when so issued,
sold, paid for and delivered, the Reserved Shares will be validly issued and
outstanding, fully paid and nonassessable, and not subject to preemptive or any
other similar rights of the shareholders of the Company or others which rights
shall not have been waived prior to the Closing.

(s)           Exemption from Registration. Assuming (i) the accuracy of the
information provided by the respective Subscribers in the Subscription Documents
and the other Offering Documents and (ii) that the Placement Agent has complied
in all material respects with the provisions of Rule 502(c) of Regulation D
promulgated under the Securities Act, the offer and sale of the Shares pursuant
to the terms of this Agreement are exempt from the registration requirements of
the Securities Act and the rules and regulations promulgated thereunder (the
“Regulations”). The Company is not disqualified from the exemption under
Regulation D by virtue of the disqualifications contained in Rule 505(b)(2)(iii)
or Rule 507 promulgated thereunder.

(t)            Registration Rights. Except with respect to holders of the Shares
and the Agent’s Warrants, no person has any right to cause the Company to effect
the registration under the Securities Act of any securities of the Company.

(u)           Brokers. Neither the Company nor any of its officers, directors,
employees or shareholders has employed any broker or finder in connection with
the transactions contemplated by this Agreement other than the Placement Agent.

(v)           Title to Shares. When certificates representing the Common Stock
and/or Reserved Shares shall have been duly delivered to the purchasers and
payment shall have been made therefor (assuming such purchasers are bona fide
purchasers within the meaning of the Uniform Commercial Code), the several
purchasers shall have marketable title to the Common Stock and/or Reserved
Shares free and clear of all liens, encumbrances and claims whatsoever (with the
exception of claims arising from or through the acts of the purchasers and
except as arising from applicable federal and state securities laws), and the
Company shall have paid all transfer taxes, if any, in respect of the original
issuance thereof.

(w)          Right of First Refusal. No person, firm or other business entity is
a party to any agreement, contract or understanding, written or oral, entitling
such party to a right of first refusal with respect to the offer or sale of any
equity or debt securities by the Company.

 

(x)

Solvency. The Company’s assets currently exceed its liabilities.

3.            Representations and Warranties of the Placement Agent. The
Placement Agent represents and warrants to the Company as follows:

(a)           This Agreement has been duly authorized, executed and delivered by
the Placement Agent and is a valid and binding agreement on its part,
enforceable against the Placement Agent in accordance with its terms.

(b)           The Placement Agent is duly registered pursuant to the provisions
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), as a
broker-dealer and is a member in good standing of the National Association of
Securities Dealers, Inc. and is duly registered as a

 

- 6 -

 

 


--------------------------------------------------------------------------------



 

broker-dealer in those states in which it is required to be so registered in
order to carry out the Offering contemplated hereby.

 

4.

Closing; Escrow; Placement and Fees.

(a)           Closing. Provided the Offering shall have been subscribed for and
funds representing the sale of at least 10,000,000 Shares shall have cleared, a
closing (the “Closing”) shall take place at the offices of counsel to the
Placement Agent, Greenberg Traurig LLP, at 2450 Colorado Avenue, Suite 400E,
Santa Monica, California 90404, on such date (the “Closing Date”) which is on or
before the Termination Date (which date may be accelerated or adjourned by
agreement between the Company and the Placement Agent). At the Closing, payment
for the Shares issued and sold by the Company shall be made against delivery of
stock certificates representing such Shares. In addition, one or more subsequent
closings (if applicable; and the date of each and any subsequent closing and
such subsequent closing shall also be referred to as a “Closing Date” and a
“Closing,” respectively) may be scheduled at the discretion of the Company and
the Placement Agent.

(b)           Escrow Account. Funds received from the sale of the Shares will be
deposited by the Placement Agent with a chartered banking institution as escrow
agent (the “Escrow Agent”), and held by the Escrow Agent in trust for the
investors until the Placement Agent is required to deliver the funds to the
Company or return the funds to the investors upon termination of the Offering or
upon instruction from the Company. All funds returned to investors will be with
interest.

(c)           Conditions to Placement Agent’s Obligations. The obligations of
the Placement Agent hereunder will be subject to the accuracy of the
representations and warranties of the Company herein contained as of the date
hereof and as of each Closing Date, to the performance by the Company of its
obligations hereunder and to the following additional conditions:

(i)            Due Qualification or Exemption. (A) The Offering contemplated by
this Agreement will become qualified or be exempt from qualification under the
securities laws of the several states pursuant to paragraph 5(g) not later than
the Closing Date, and (B) at the Closing Date no stop order suspending the sale
of the Shares shall have been issued, and no proceeding for that purpose shall
have been initiated or threatened.

(ii)          No Material Misstatements. The Placement Agent will not have
notified the Company that the Blue Sky qualification materials or the Engagement
Letter, or any supplement thereto, contains an untrue statement of a fact which
in its opinion is material, or omits to state a fact which in its opinion is
material and is required to be stated therein, or is necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.

(iii)         Compliance with Agreements. The Company will have complied with
all agreements and satisfied all conditions on its part to be performed or
satisfied hereunder, including with respect to the Merger, in all material
respects at or prior to the Closing Date.

(iv)         Corporate Action. The Company will have taken all necessary
corporate action, including, without limitation, obtaining the approval of the
Company’s Board of Directors, for the execution and delivery of this Agreement,
the performance by the Company of its obligations hereunder and the Offering
contemplated hereby.

(v)           Opinion of Company Counsel. At each Closing, and dated as of the
date thereof, the Placement Agent shall receive the opinion of counsel to the
Company substantially to the effect that:

 

- 7 -

 

 


--------------------------------------------------------------------------------



 

 

(A) the Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Nevada, has all requisite power and
authority to own or lease its properties, to carry on its business as currently
conducted and as proposed to be conducted, to execute and deliver this Agreement
and to carry out the transactions contemplated by this Agreement and is duly
qualified or licensed to do business as a foreign corporation and is in good
standing in each other jurisdiction to such counsel’s knowledge, in which the
ownership or leasing of its properties or conduct of its business requires such
qualification, except where the failure to be so qualified or licensed would not
have a material adverse effect on the business, financial condition or prospects
of the Company;

(B) each of this Agreement, the Subscription Agreement, the other Offering
Documents and the Agent’s Warrants has been duly and validly authorized,
executed and delivered by the Company, and is the valid and binding obligation
of the Company, enforceable against it in accordance with its terms, subject to
any applicable bankruptcy, insolvency or other laws affecting the rights of
creditors generally and to general equitable principles and except that the
enforcement of the indemnification and contribution provisions thereof may be
limited or denied based on federal or applicable state securities laws and
public policies underlying such laws;

(C) the authorized capital stock of the Company as of the date hereof (before
giving effect to the transactions contemplated by this Agreement) is as set
forth in the Offering Documents. Except for the Agent’s Warrants, there are no
outstanding warrants, options, agreements, convertible securities, preemptive
rights to subscribe for or other commitments pursuant to which the Company is,
or may become, obligated to issue any shares of its capital stock or other
securities of the Company other than as set forth in the Offering Documents. All
of the issued and outstanding shares of capital stock of the Company have been
duly and validly authorized and issued, are fully paid and non-assessable and
have not been issued in violation of the preemptive rights of any security
holder of the Company under Nevada law. The Shares have been duly authorized
and, when issued and delivered in accordance with the terms of the Subscription
Agreement and this Agreement, the Common Stock will be validly issued, fully
paid and non-assessable and no personal liability will attach to the ownership
thereof and such stock will not be issued in violation of or subject to any
preemptive or other similar rights. The Reserved Shares have been duly reserved
for issuance, and when issued in accordance with the terms of the Agent’s
Warrants, will be validly issued, fully paid and non-assessable and such
Reserved Shares will not be issued in violation of or subject to any preemptive
or any other similar rights and no personal liability will attach to the
ownership thereof. The Shares conform in all material respects to all statements
relating thereto contained in the Offering Documents;

 

- 8 -

 

 


--------------------------------------------------------------------------------



 

 

(D) the issuance and sale of the Shares is exempt from registration under the
Securities Act and the Regulations pursuant to Regulation D promulgated under
the Securities Act subject to the following assumptions:

(I) Other than the Company, no party to the transaction contemplated by this
Agreement, the Subscription Agreement and Questionnaire executed by each
Subscriber (the “Subscription Documents”), or any documents relating thereto, is
subject to any statute, rule or regulation, or to any impediment to which
contracting parties are generally not subject, that requires the Company or such
party to obtain the consent of, or to make a declaration or filing with, any
governmental authority.

(II) All terms, provisions and conditions of, or relating to, the offer and sale
of the Shares are correctly and completely reflected in the Private Placement
Memorandum which such counsel has no reason to doubt as of the date of the
Private Placement Memorandum .

(III) All offers and sales of the Shares have been or will be made in a manner
complying with the terms of the Private Placement Memorandum and all applicable
state securities laws and similar laws. Without limiting the generality of the
preceding sentence, counsel shall assume (i) the accuracy of the factual
representations and warranties of the Company and the Placement Agent contained
in this Agreement and the full and complete performance of all covenants of the
Company and the Placement Agent as set forth in this Agreement, (ii) that offers
and sales of the Shares have been made only to “accredited investors,” as that
term is defined under the Securities Act; and (iii) the accuracy and
completeness of the representations and warranties and information provided by
the Subscribers in the Subscription Documents.

(IV) Neither the Company, the Placement Agent nor any person or entity acting on
the Company’s behalf has offered or sold the Shares by any form of general
solicitation or general advertising, including, but not limited to, (i) any
advertisement, article, notice or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio, (ii)
any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising, or (iii) electronic mail transmitted over
the Internet.

(V) The Subscribers are not “underwriters” within the meaning of Section 2(11)
of the Securities Act.

(VI) A Notice of Sales of Securities Pursuant to Regulation D or Section 4(6)
(“Form D”), including any required amendments to such Form D, has been or will
be filed with the U.S. Securities and Exchange Commission in accordance with the
requirements of Rule 503 of Regulation D.

 

- 9 -

 

 


--------------------------------------------------------------------------------



 

 

(E) neither the execution and delivery of this Agreement, nor compliance with
the terms hereof, nor the consummation of the transactions herein contemplated,
has, nor will, conflict with, result in a breach of, or constitute a default
under the Articles of Incorporation or By-laws of the Company, or any material
contract, instrument or document to which the Company is a party, or by which it
or any of its properties is bound, or violate any applicable law, rule,
regulation, judgment, order or decree of any governmental agency or court having
jurisdiction over the Company or any of its properties or business which breach,
default or violation could have a material adverse effect on the business,
financial condition or prospects of the Company;

(F) to the best of counsel’s knowledge, there are no claims, actions, suits,
investigations or proceedings (formal or informal) before or by any arbitrator,
court, governmental authority or instrumentality pending or threatened against
or affecting the Company or involving the properties of the Company which might
materially adversely affect the business, properties or financial condition of
the Company or which might materially adversely affect the transactions or other
acts contemplated by this Agreement or the validity or enforceability of this
Agreement, except as set forth in or contemplated by the Offering Documents; and
to the best of counsel’s knowledge, the Company is not in violation or default
with respect to any law, rule, regulation, judgment, order or decree which might
materially adversely affect the business, properties or financial condition of
the Company or which might materially adversely affect the transactions or other
acts contemplated by this Agreement or the validity or enforceability of this
Agreement; nor is the Company required to take any action in order to avoid any
violation or default; and

(G) such counsel has participated in meetings and discussions in connection with
the preparation of the Private Placement Memorandum, Subscription Agreement, and
other Offering Documents and after due inquiry the course of such review and
discussions, no facts have come the attention of such counsel to cause them to
have reason to believe that the Private Placement Memorandum, Subscription
Agreement and other Offering Documents, as of their respective dates and taken
together, on the Closing Date, contained any untrue statement of a material fact
required to be stated therein or omitted to state any material fact required to
be stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading (except for the
Financial Statements, notes thereto and other financial information and
statistical data contained therein, as to which such counsel need express no
opinion).

(vi)         Officers’ Certificate. The Placement Agent shall receive a
certificate of the Company, signed by Jonathan R. Read, its President and Chief
Executive Officer, and Harold W. Sciotto, its Chief Financial Officer,
certifying that the representations and warranties contained in Section 2 hereof
are true and accurate in all material respects at such Closing with the same
effect as though expressly made at such Closing and that the Company has
performed in all material respects all

 

- 10 -

 

 


--------------------------------------------------------------------------------



 

agreements and covenants and complied in all material respects with all
conditions contained in this Agreement and the Offering Documents to be so
performed at such Closing.

(vii)        Secretary’s Certificate. The Placement Agent shall receive the
certificate of the Secretary of the Company, certifying as to (i) the Articles
of Incorporation of the Company and any amendments thereto, (ii) the By-laws of
the Company, and (iii) resolutions of the Board of Directors of the Company
authorizing the execution and delivery of this Agreement, the Common Stock and
the other Offering Documents.

(viii)       Lock-Up Agreements. The Placement Agent shall receive agreements
from each of the executive officers, directors and other existing significant
stockholders of the Company to the effect that each such stockholder shall not
publicly sell, assign or transfer any of their securities of the Company, or of
Pubco following the Merger, for a period extending to the later of 180 days
after the effective date of the registration statement covering the resale of
the Shares sold in the Offering.

(d)           Placement Fee and Expenses. Upon execution of the Engagement
Letter, the Company paid to the Placement Agent a non-refundable fee of $25,000
for investment banking services. Simultaneously with payment for and delivery of
the Shares at each Closing as provided in Section 4(a) above, the Company shall
at such Closing pay to the Placement Agent (i) a retail sales commission equal
to eight percent (8%) of the gross proceeds (the “Placement Agent Fee”) of the
Shares and any Over-subscription Shares sold and (ii) a marketing allowance
equal to two percent (2%) of the gross proceeds of the Shares and any
Over-subscription Shares sold. The Company will, at each Closing, issue and sell
to the Placement Agent or its designees Agent’s Warrants to purchase such number
of shares of Common Stock equal to 20% of the number of shares sold in the
Offering and having a per share exercise price equal to the price per Share in
the Offering. The Agent’s Warrants will be exercisable from the date of issuance
until five years thereafter. The Agent’s Warrants will be in such form
(including provisions providing “cashless” exercise and anti-dilution
protection) as is customarily received by the Placement Agent in similar
transactions. The Reserved Shares underlying the Agent’s Warrants will have
identical registration rights to the Shares being sold in the Offering. The
Placement Agent shall be entitled to solicit the services of other
broker-dealers which are registered with the National Association of Securities
Dealers, Inc. (the “Selling Group”) and may reallow all or any part of its
compensation and warrants with respect to sales by members of the Selling Group.
Simultaneously with each Closing of the Offering or on the Termination Date, the
Company shall pay the Placement Agent a non-accountable expense allowance equal
to three percent (3%) of the gross proceeds of the Shares and any
Over-subscription Shares sold.

(e)           Bring-Down Opinions and Certificates. If there is more than one
Closing, then at each such Closing there shall be delivered to the Placement
Agent updated opinions and certificates as described in subsections (v) and (vi)
of Section 4(c) above, respectively.

(f)           No Adverse Changes. There shall not have occurred, at any time
prior to the Closing or, if applicable, any additional Closing, (i) any domestic
or international event, act or occurrence which has materially disrupted, or in
the Placement Agent’s reasonable opinion will in the immediate future materially
disrupt, the securities markets; (ii) a general suspension of, or a general
limitation on prices for, trading in securities on the New York Stock Exchange,
the American Stock Exchange or in the Nasdaq Stock Market; (iii) any outbreak of
major hostilities or other national or international calamity; (iv) any banking
moratorium declared by a state or federal authority; (v) any moratorium declared
in foreign exchange trading by major international banks or other persons; (vi)
any material interruption in the mail service or other means of communication
within the United States; (vii) any material adverse change in the business,
properties, assets, results of operations, financial condition or

 

- 11 -

 

 


--------------------------------------------------------------------------------



 

prospects of the Company; or (viii) any change in the market for securities in
general or in political, financial or economic conditions which, in the
Placement Agent’s reasonable judgment, makes it inadvisable to proceed with the
Offering or the sale and delivery of the Shares.

(g)           Financial Statements and Due Diligence. There shall not have
occurred, at any time prior to the Closing or, if applicable, any additional
Closing, any change in the financial condition of the Company or its operating
results as disclosed in the Company’s financial statements or in the Private
Placement Memorandum, so as to make them not consistent with information
previously provided or to constitute a material adverse change in the financial
condition or results of operations of the Company, or a material misstatement of
fact in the Private Placement Memorandum or an omission to state a material
statement of fact necessary to be stated therein in order to make the statements
made therein, in light of the circumstances under which they are made, not
misleading, which, in the Placement Agent’s reasonable judgment, makes it
inadvisable to proceed with the Offering or the sale and delivery of the Shares.
Prior to the Closing or, if applicable, any additional Closing, the Company will
supply counsel to the Placement Agent with all necessary financial documents,
corporate records, material contracts and other information as counsel may
reasonably request to fulfill the Placement Agent’s due diligence obligations.

 

5.

Covenants of the Company.

(a)           Use of Proceeds. The net proceeds of the Offering will be used by
the Company as set forth in the Private Placement Memorandum. The Company shall
not use any of the proceeds from the Offering to repay any indebtedness to any
executive officers, directors or principal shareholders of the Company. The
Company shall establish a reserve of at least 8% of the gross proceeds of the
Offering (up to a maximum of $250,000) to retain an effective investor relations
firm to perform financial relationship management services and to generate
after-market interest in the Company’s stock.

(b)           Expenses of Offering. The Company shall be responsible for, and
shall bear all expenses directly incurred in connection with, the proposed
Offering including, but not limited to, the preparation of the Private Placement
Memorandum, due diligence, costs and counsel fees for “Blue Sky” filings under
state securities laws, the fees and reimbursements of counsel and the
accountants for the Company, the reasonable fees and reimbursements of counsel
for the Placement Agent (which, at a minimum, will be paid at each Closing from
the proceeds thereof), the cost of printing the Private Placement Memorandum,
fees of the Company’s bank escrow agent, and all such other expenses directly
attributable to the Offering. The Company shall also reimburse the Placement
Agent for out-of-pocket marketing and/or broker-dealer due diligence expenses,
including, for example, telephone charges, copy charges, air travel (full-fare
coach rates), hotel (Hilton/Marriott level), and other standard expenses;
provided, however, that these expenses must have a verbal pre-approval from the
Company if an individual expense is expected to exceed $1,000. Expenses are due
and payable within 15 days after submission of receipts to the Company.

(c)           Information. During the Offering, the Company shall afford each
prospective purchaser of Shares the opportunity to ask questions of and receive
answers from an officer of the Company concerning the terms and conditions of
the Offering and the opportunity to obtain such other additional information
necessary to verify the accuracy of the Private Placement Memorandum to the
extent it possesses such information or can acquire it without unreasonable
expense.

(d)           Termination Fee. If the Offering shall not be consummated by the
Termination Date, the Company and the Placement Agent shall be released from any
and all commitments and obligations hereunder; provided, however, that if the
Company is unable or unwilling to assist with or to complete, or otherwise
determines not to proceed with, the Offering or if the Company

 

- 12 -

 

 


--------------------------------------------------------------------------------



 

prevents the completion of the Offering prior to closing, because the Company
breaches any representation, covenant or warranty contained herein or for any
other reason, or the Company, or all or substantially all of its stock, debt or
assets, is sold, merged or otherwise acquired, directly or indirectly, or enters
into a letter of intent or completes a public or private offering of its
securities, directly or through another broker-dealer from the date of execution
of this Agreement, the Company will, nevertheless, reimburse the Placement Agent
for its out-of-pocket expenses incurred in connection with the Offering,
including without limitation the reasonable fees and expenses of the Placement
Agent’s counsel for services rendered through such date, together with $100,000
to compensate the Placement Agent for the efforts of its investment bankers and
staff in connection with the Offering.

(e)           Reservation of Capital Stock. The Company shall reserve and keep
available the maximum number of its authorized but unissued shares of Common
Stock which are issuable upon exercise of the Agent’s Warrants.

(f)           Notification. The Company shall notify the Placement Agent
immediately, and in writing, (i) when any event shall have occurred during the
period commencing on the date hereof and ending on the later of the final
Closing or the Termination Date as a result of which the Offering Documents
would include any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading, and (ii) of the receipt of any notification with respect
to the modification, rescission, withdrawal or suspension of the qualification
or registration of the Shares, or of any exemption from such registration or
qualification, in any jurisdiction. The Company will use its best efforts to
prevent the issuance of any such modification, rescission, withdrawal or
suspension and, if any such modification, rescission, withdrawal or suspension
is issued and the Placement Agent so requests, to obtain the lifting thereof as
promptly as possible.

(g)           Blue Sky. The Company will use its best efforts to qualify or
register the Shares for offering and sale under, or establish an exemption from
such qualification or registration under, the securities or “Blue Sky” laws of
such jurisdictions as the Placement Agent may reasonably request; provided,
however, that the Company will not be obligated to qualify as a dealer in
securities in any jurisdiction in which it is not so qualified; and provided,
further, that the Company shall not for any such purpose be required to qualify
generally to do business as a foreign corporation in any jurisdiction where, but
for the requirements of this subsection (f), it would not be obligated to be so
qualified, to subject itself to taxation in any such jurisdiction, or to consent
to general service of process in any such jurisdiction (except pursuant to the
Uniform Consent to Service of Process on Form U-1 or such other similar form as
may be required in any jurisdiction). The Company will not consummate any sale
of Shares in any jurisdiction in which it is not so qualified or in any manner
in which such sale may not be lawfully made. The appropriate documents shall be
prepared and filed by counsel for the Placement Agent with the Commission and in
every state of residence of every Subscriber as required by law to ensure the
Offering complies with any available exemptions from registration. The legal
fees of $500 per state plus filing fees and other costs and expenses for
qualifying the Offering in all states shall be borne by the Company.
Additionally, the Company will promptly after the initial closing of the
Offering file all necessary reports, at its expense, to publish all information
so as to have available “current public information” in Standard & Poor’s
Corporation Records or Mergent’s Manual, for state “blue sky” exemption
purposes.

(h)           Form D Filing. The Company shall file five copies of a Notice of
Sales of Securities on Form D with the Commission no later than 15 days after
the first sale of the Shares. The Company shall file promptly such amendments to
such Notices on Form D as shall become necessary and shall also comply with any
filing requirement imposed by the laws of any state or jurisdiction in which
offers and sales are made. The Company shall furnish the Placement Agent with
copies of all such filings.

 

- 13 -

 

 


--------------------------------------------------------------------------------



 

 

(i)            Registration Rights. The Company shall file a “shelf”
registration statement with the Commission covering all of the Shares sold in
the Offering and the Reserved Shares no later than sixty (60) days after the
final closing of the Offering and use its best efforts to have such registration
statement declared effective by the Commission as soon as possible and, in any
event, within one hundred fifty (150) days after the final Closing date. The
Company will be obligated to maintain the effectiveness of the registration
statement from the effective date through twelve (12) months thereafter. The
expenses of the foregoing registration rights (other than underwriting discounts
and selling commissions relating to sales by the Subscribers and fees and
disbursements of any special counsel for such Subscribers in the event the
Subscribers use counsel other than the Company’s regular counsel) shall be borne
by the Company. The above-described registration rights of the Subscribers shall
be subject to such reasonable and customary restrictions and limitations as may
be agreed upon by the parties and provided for in a registration rights
agreement or subscription agreement. All such registration rights will terminate
two (2) years after the initial closing of the Offering.

(j)            Press Releases, etc. The Company shall not, during the period
commencing on the date hereof and ending on the later of the final Closing and
the Termination Date, issue any press release or other communication, or hold
any press conference with respect to the Company, its financial condition,
results of operations, business, properties, assets or liabilities, or the
Offering, without the prior written consent of the Placement Agent, which
consent shall not be unreasonably withheld, or unless otherwise required by law.

(k)           Restrictions on Issuance of Securities. Prior to the Closing Date,
the Company will not, without the prior written consent of the Placement Agent,
issue additional shares of capital stock or grant any warrants, options or other
securities of the Company, except upon exercise of options and warrants
outstanding as of the date of this Agreement. Additionally, the Company will
not, without the prior written consent of the Placement Agent, issue any
additional shares between the date of the Private Placement Memorandum and the
expiration of twelve (12) months thereafter if such issuance would cause any
provision made in the Private Placement Memorandum to be materially misleading
or would otherwise subject the Placement Agent or the Selling Group to any
reasonable likelihood of liability under the Securities Act.

(l)            Key-Man Life Insurance. The Company shall obtain and maintain in
force, for a period of at least two (2) years following the initial closing of
the Offering, term life insurance payable to the Company upon the life of
Jonathan R. Read, in an amount of not less than $1,000,000.

(m)         Records and Reports. The Company shall, for a period of not less
than five (5) years following the initial closing of the Offering, keep its
books and records up-to-date and provide annual reports to shareholders
containing audited financial statements.

(n)           Representation on the Board of Directors. The Company and the
principal shareholders of the Company shall use their best efforts to cause to
be elected to the Company’s Board of Directors two persons acceptable to the
Company and who are designated, from time to time, by the Placement Agent on
behalf of the Subscribers. The Company shall reimburse such representatives for
his or her reasonable out-of-pocket expenses incurred in connection with
attending meetings of the Company’s Board of Directors. The Placement Agent’s
right to designate representatives on the Company’s Board of Directors shall
terminate two (2) years after the initial closing of the Offering.

(o)           Fee Tail. The Company shall pay to the Placement Agent the
Placement Agent Fee with respect to, and based on, any investment by any party
(a “Post-Closing Investor”) introduced to the Company by Placement Agent which
invests in the Company at any time prior to the date twelve (12) months after
the later to occur of the Termination Date or the final Closing.

 

- 14 -

 

 


--------------------------------------------------------------------------------



 

 

(p)           Right of First Refusal. For two (2) years following the initial
closing of the Offering, the Placement Agent will have a right of first refusal
to act as the Company’s investment banker with respect to future private and
public financings (to the extent the Company contemplates engaging an investment
banker for any such transaction). Such right of first refusal shall mean that
the Placement Agent will have the right to act as the Company’s investment
banker in any such financing if the Placement Agent is prepared to proceed with
such transaction on terms that are then comparable to those being offered by
other investment banking firms to similarly situated companies.

 

6.

Covenants of the Placement Agent.

(a)           The Placement Agent shall offer and sell the Shares only to
“accredited investors,” as that term is defined in Rule 501(a) promulgated under
the Securities Act.

(b)           The Placement Agent agrees not to engage in any activities in
connection with the offer of the Shares in any state (i) in which the Shares are
not qualified for sale or exempt from qualification under the applicable
securities or Blue Sky laws thereof, (ii) in which the Placement Agent may not
lawfully so engage, or (iii) in which it is not a registered broker-dealer.

(c)           The Placement Agent will use its best efforts to offer the Shares
in compliance with the requirements of Regulation D.

 

7.

Indemnification.

(a)           The Company agrees to indemnify and hold harmless the Placement
Agent and its officers, directors, employees and agents, and each person, if
any, who controls the Placement Agent as follows:

(i)            against any and all loss, liability, claim, damage and expense
whatsoever, and to reimburse the Placement Agent for reasonable legal fees and
related expenses as incurred, arising out of any untrue statement or alleged
untrue statement of a material fact contained in the Offering Documents or the
omission or alleged omission therefrom of a material fact necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading;

(ii)          against any and all loss, liability, claim, damage and expense
whatsoever, and to reimburse the Placement Agent for reasonable legal fees and
related expenses as incurred, to the extent of the aggregate amount paid in
settlement of any litigation, commenced or threatened, or any claim whatsoever
based upon any such untrue statement or omission or any such alleged untrue
statement or omission, if such settlement is effected with the written consent
of the Company (which consent will not be unreasonably withheld or delayed); and

(iii)         against any and all expense whatsoever incurred in investigating,
preparing or defending against any litigation, commenced or threatened, or any
claim whatsoever, and to reimburse the Placement Agent and its officers,
directors, employees and agents, and each person, if any, who controls the
Placement Agent, for reasonable legal and related expenses as incurred, based
upon any such untrue statement or omission, or any such alleged untrue statement
or omission, to the extent that any such expense is not paid under clause (i) or
(ii) above; provided, however, that the foregoing indemnification provided in
paragraphs (i), (ii) and (iii) of this Section 7(a) shall not apply to any loss,
liability, claim, damage or expense arising out of any information with respect
to the Placement Agent contained in the Offering Documents in reliance upon
written information furnished by the Placement Agent.

 

- 15 -

 

 


--------------------------------------------------------------------------------



 

 

(b)           The Company agrees to indemnify and hold harmless the Placement
Agent and its officers, directors, employees and agents, and each person, if
any, who controls the Placement Agent, to the same extent as the foregoing
indemnity, against any and all loss, liability, claim, damage and expense
whatsoever directly arising out of the exercise by any person of any right under
the Securities Act or the Exchange Act, or the securities or Blue Sky laws of
any state on account of a breach of any of the representations, warranties or
agreements set forth in Section 2 hereof.

(c)           The Placement Agent agrees to indemnify and hold harmless the
Company, each director, officer, employee or agent of the Company, and each
other person, if any, who controls the Company within the meaning of Section 15
of the Securities Act or Section 20(a) of the Exchange Act to the same extent as
the foregoing indemnity from the Company to the Placement Agent in Sections 7(a)
and 7(b) above, but only with respect to statements or omissions, if any, made
in the Private Placement Memorandum, or any amendment or supplement thereto, or
in any application, in reliance upon and in conformity with written information
furnished to the Company as stated in this Section 7(c) with respect to the
Placement Agent expressly for inclusion in the Private Placement Memorandum, or
any amendment or supplement thereto, or in any application, as the case may be;
provided, however, that the obligation of the Placement Agent to provide
indemnity under the provisions of this Section 7(c) shall be limited to the
amount which represents the product of the number of Shares sold by the
Placement Agent in the Offering and the placement fee per share set forth in
Section 4(d) of this Agreement. If any action shall be brought against the
Company or any other person so indemnified based on the Private Placement
Memorandum, or any amendment or supplement thereto, or in any application, and
in respect of which indemnity may be sought against the Placement Agent pursuant
to this Section 7(c), the Placement Agent shall have the rights and duties given
to the Company, and the Company and each other person so indemnified shall have
the rights and duties given to the indemnified parties, by the provisions of
Sections 7(a) and 7(b) above.

(d)           Promptly after receipt by a person entitled to indemnification
pursuant to the foregoing subsection (a), (b) or (c) (an “indemnified party”)
under this Section 7 of notice of the commencement of any action, the
indemnified party will, if a claim in respect thereof is to be made against the
other party (an “indemnifying party”) under this Section 7, notify in writing
the indemnifying party of the commencement thereof; but the omission so to
notify the indemnifying party will not relieve it from any liability which it
may have to the indemnified party otherwise than under this Section 7. In case
any such action is brought against an indemnified party, and it notifies the
indemnifying party of the commencement thereof, the indemnifying party will be
entitled to participate in, and, to the extent that it may wish, jointly with
any other indemnifying party similarly notified, to assume the defense thereof,
subject to the provisions herein stated, with counsel reasonably satisfactory to
the indemnified party, and after notice from the indemnifying party to the
indemnified party of its election so to assume the defense thereof, the
indemnifying party will not be liable to the indemnified party under this
Section 7 for any legal or other expenses subsequently incurred by the
indemnified party in connection with the defense thereof other than reasonable
costs of investigation. The indemnified party shall have the right to employ
separate counsel in any such action and to participate in the defense thereof,
but the fees and expenses of such counsel shall not be at the expense of the
indemnifying party if the indemnifying party has assumed the defense of the
action with counsel reasonably satisfactory to the indemnified party; provided
that the fees and expenses of such counsel shall be at the expense of the
indemnifying party if (i) the employment of such counsel has been specifically
authorized in writing by the indemnifying party or (ii) the named parties to any
such action (including any impleaded parties) include both the indemnified party
or parties and the Company and, in the judgment of the indemnified party, it is
advisable for the indemnified party or parties to be represented by separate
counsel (in which case the indemnifying party shall not have the right to assume
the defense of such action on behalf of the indemnified party or parties, it
being understood, however, that the indemnifying party shall not, in connection
with any one such action or separate but substantially similar or related
actions in the same jurisdiction arising out of the same general

 

- 16 -

 

 


--------------------------------------------------------------------------------



 

allegations or circumstances, be liable for the reasonable fees and expenses of
more than one separate firm of attorneys for the indemnified party or parties).
No settlement of any action against an indemnified party shall be made without
the consent of the indemnified party, which shall not be unreasonably withheld
in light of all factors of importance to the indemnified party.

8.            Contribution. To provide for just and equitable contribution, if
(i) an indemnified party makes a claim for indemnification pursuant to Section 7
but it is found in a final judicial determination, not subject to further
appeal, that such indemnification may not be enforced in such case, even though
this Agreement expressly provides for indemnification in such case, or (ii) any
indemnified or indemnifying party seeks contribution under the Securities Act,
the Exchange Act, or otherwise, then the indemnifying party (including for this
purpose any contribution made by or on behalf of any officer, director, employee
or agent for the indemnifying party, or any controlling person of the
indemnifying party), on the one hand, and the indemnified party (including for
this purpose any contribution by or on behalf of an indemnified party), on the
other hand, shall contribute to the losses, liabilities, claims, damages, and
expenses whatsoever to which any of them may be subject, in such proportions as
are appropriate to reflect the relative benefits received by the indemnifying
party, on the one hand, and the indemnified party, on the other hand; provided,
however, that if applicable law does not permit such allocation, then other
relevant equitable considerations such as the relative fault of the indemnifying
party and the indemnified party in connection with the facts which resulted in
such losses, liabilities, claims, damages, and expenses shall also be
considered. In no case shall the indemnified party be responsible for a portion
of the contribution obligation in excess of the compensation received by it
pursuant to Section 4 hereof. No person guilty of a fraudulent misrepresentation
shall be entitled to contribution from any person who is not guilty of such
fraudulent misrepresentation. For purposes of this Section 8, each person, if
any, who controls the indemnified party within the meaning of Section 15 of the
Securities Act or Section 20(a) of the Exchange Act and each officer, director,
stockholder, employee and agent of the indemnified party, shall have the same
rights to contribution as the indemnified party, and each person, if any, who
controls the indemnifying party within the meaning of Section 15 of the
Securities Act or Section 20(a) of the Exchange Act and each officer, director,
employee and agent of the indemnifying party, shall have the same rights to
contribution as the indemnifying party, subject in each case to the provisions
of this Section 8. Anything in this Section 8 to the contrary notwithstanding,
no party shall be liable for contribution with respect to the settlement of any
claim or action effected without its written consent. This Section 8 is intended
to supersede any right to contribution under the Securities Act, the Exchange
Act, or otherwise.

9.            Confidentiality. In the course of its services under this
Agreement, each party will have access to Confidential Information (as defined
below) concerning the other party. The parties agree that all Confidential
Information will be treated by the receiving party as confidential in all
respects. The parties hereby agree that they and their dealers, affiliates and
representatives shall, as appropriate: (i) use the Confidential Information
solely for the purposes of the engagement hereunder; and (ii) not disclose any
Confidential Information to any other party except to those of their
representatives who need to know such information for the purposes of the
engagement hereunder and who have been advised of such confidentiality
restrictions. The term “Confidential Information” shall mean all information,
whether written or oral, which is or has been disclosed by one party or its
affiliates, agents or representatives to the other party or any of its
representatives in connection with the Offering and the transactions
contemplated hereby, which is not in the public domain, but shall not include:
(i) information which is publicly disclosed other than by the recipient party in
violation of this Agreement; (ii) information which is obtained by the recipient
party from a third party that (x) has not violated, or obtained such information
in violation of, any obligation to the disclosing party or its affiliates with
respect to such information and (y) does not require the recipient party to
refrain from disclosing such information; and (iii) information which is
required to be disclosed by the recipient party or its outside counsel under
compulsion of law (whether by oral question, interrogatory, subpoena, civil
investigative

 

- 17 -

 

 


--------------------------------------------------------------------------------



 

demand or otherwise) or by order of any court or governmental or regulatory body
to whose supervisory authority the recipient party is subject; provided that, in
such circumstance, the recipient party will give the disclosing party prior
written notice of such disclosure and cooperate with the disclosing party to
minimize the scope of any such disclosure. The parties’ obligation under this
Section 9 shall continue after the date of expiration, termination or completion
of this Agreement or the Placement Agent’s engagement hereunder.

 

10.

Miscellaneous.

(a)           Survival. Any termination of the Offering without consummation
thereof shall be without obligation on the part of any party except the payment
of certain fees and expenses pursuant to Sections 5(b), 5(c) and 5(d) hereof,
the indemnification provisions provided in Section 7 hereof, the contribution
provided in Section 8 hereof and the confidentiality provisions provided in
Section 9 hereof shall survive any termination and that specifically the
provisions contained in Section 7 regarding indemnification and Section 8
regarding contribution shall survive the final Closing for a period of five
years.

(b)           Representations, Warranties and Covenants to Survive Delivery. The
respective representations, warranties, indemnities, agreements, covenants and
other statements of the Company as of the date hereof shall survive execution of
this Agreement and delivery of the Shares and the termination of this Agreement.

(c)           No Other Beneficiaries. This Agreement is intended for the sole
and exclusive benefit of the parties hereto and their respective successors and
controlling persons, and no other person, firm or corporation shall have any
third-party beneficiary or other rights hereunder. This Agreement may not be
assigned without the prior written consent of the parties hereto.

(d)           Governing Law. This Agreement shall be governed by and construed
in accordance with the law of the State of California without regard to conflict
of law provisions.

(e)           Arbitration. Any and all disputes, controversies or claims arising
out of or relating to this Agreement, or the breach, termination or invalidity
thereof, shall be finally and exclusively settled by arbitration in accordance
with the Rules of the New York Stock Exchange Inc. Such arbitration shall be
commenced within one year after the party requesting arbitration obtains
knowledge of the cause of action forming the basis of the controversy or claim
accrued. The arbitration shall be conducted in Los Angeles, California before
three arbitrators, all of whom shall be from the securities industry. Judgment
upon the award rendered by the arbitrators may be entered in any court having
jurisdiction thereof.

(f)           Counterparts. This Agreement may be signed in counterparts with
the same effect as if both parties had signed one and the same instrument.

(g)           Notices. Any communications specifically required hereunder to be
in writing, if sent to the Placement Agent, will be mailed, delivered and
confirmed to it at Brookstreet Securities Corporation, 1488 Palisades Drive,
Pacific Palisades, California 90272, Attention: Mr. Neil Dabney, Director,
Mergers & Acquisitions, with a copy to Brookstreet Securities Corporation
Compliance Department, 2361 Campus Drive – 2nd Floor, Irvine, California
92612-1464, Attention: Ms. Jeanne Rossean, and Greenberg Traurig LLP, MetLife
Building, 200 Park Avenue, 15th Floor, New York, New York 10166, Attention:
Spencer G. Feldman, Esq.; and if sent to the Company, will be mailed, delivered
or telegraphed and confirmed to it at Alchemy Enterprises, Ltd., 2940 N. 67th
Place, Suite 5, Scottsdale, Arizona 85251, Attention: Mr. Jonathan R. Read,
President and Chief Executive Officer.

 

- 18 -

 

 


--------------------------------------------------------------------------------



 

 

(h)           Entire Agreement. This Agreement constitutes the entire agreement
of the parties with respect to the matters herein referred and supersedes all
prior letters of intent, agreements and understandings, written and oral,
between the parties with respect to the subject matter hereof. Neither this
Agreement nor any term hereof may be changed, waived or terminated orally, but
only by an instrument in writing signed by the party against which enforcement
of the change, waiver or termination is sought.

If you find the foregoing is in accordance with our understanding, kindly sign
and return to us a counterpart hereof, whereupon this instrument along with all
counterparts will become a binding agreement between us.

Very truly yours,

ALCHEMY ENTERPRISES, LTD.

By: /s/ Jonathan R. Read

Jonathan R. Read

President and Chief Executive Officer

AGREED:

BROOKSTREET SECURITIES CORPORATION

By:                                           
                                        

Name:

Title:

 

 

 

- 19 -

 

 

 

 